Appeal by relator from four judgments or orders of the Supreme Court, Suffolk County, (1) one entered November 2, 1970, upon a decision dated October 15, 1970; (2) one entered December 10, 1970, upon a decision dated October 27, 1970; (3) one entered December 10, 1970, upon a decision dated October 29, 1970; and (4) one entered December 10, 1970, upon a decision dated November 3, 1970. (The separate notices of appeal misdescribed the papers appealed from as bearing the respective dates of October 15, 1970, October 27, 1970, October 29, 1970 and November 3, 1970, which were the separate decision dates.) The appeal from the order entered December 10, 1970 upon the decision dated October 27, 1970 was dismissed by order of this court dated January 8, 1971. Therefore we have not reviewed that order. However, we have examined the merits of that appeal and, if that appeal were properly before us, we would affirm that order. The remaining judgments are affirmed, without costs. No opinion. Rabin, P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.